The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on September 23, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: September 23, 2019




                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DISTRICT

In re:                                              )        Case No. 17-17361
                                                    )
RICHARD M. OSBORNE,                                 )        Chapter 7
                                                    )
         Debtor.                                    )        Judge Arthur I. Harris

         AGREED ORDER ALLOWING AND DEFERRING PAYMENT ON
  FIRST AND FINAL APPLICATION OF LESLIE E. WARGO, ESQ. ATTORNEY AT
     LAW FOR APPROVAL OF COMPENSATION AND REIMBURSEMENT OF
        EXPENSES AS SPECIAL COUNSEL FOR DEBTOR IN POSSESSION

         Before the Court is the First and Final Interim Application of Leslie E. Wargo, Esq.

Attorney at Law for Approval of Compensation and Reimbursement of Expenses as Special

Counsel for Debtor in Possession [Doc. 515] (the “Application”); the Trustee’s Objection to the

First and Final Interim Application of Leslie E. Wargo, Esq. Attorney at Law for Approval of

Compensation and Reimbursement of Expenses as Special Counsel for Debtor in Possession

Application [Doc. 572]; the United States Trustee’s Objection to the First and Final Interim

Application of Leslie E. Wargo, Esq. Attorney at Law for Approval of Compensation and




17-17361-aih       Doc 606     FILED 09/23/19           ENTERED 09/24/19 09:40:05           Page 1 of 8
Reimbursement of Expenses as Special Counsel for Debtor in Possession [Doc. 574]; and the

Limited Objection of Citizens Bank, N.A. to First and Final Application of Leslie E. Wargo, Esq.

Attorney at Law for Approval of Compensation and Reimbursement of Expenses as Special

Counsel for Debtor and Debtor in Possession [Doc. 577]. Based on the representations in the

Application and the objections of the Trustee, the United States Trustee, and Citizens Bank, N.A.,

and those presented to the Court at the hearing held on August 27, 2019,

       IT IS HEREBY FOUND THAT:

       A.      The compensation requested is reasonable taking into account the nature and extent

of such services, the time spent on such services, and the rates charged. The Court finds that the

services rendered were necessary to the administration of the case, that they were performed in a

reasonable amount of time commensurate with the complexity, importance, and nature of the claim

presented. The Court finds that Leslie E. Wargo (the “Applicant”) has demonstrated skill and

experience in the legal field and her compensation is reasonable based on the customary

compensation charged by comparably skilled attorneys in other cases.

       B.      Because it is unknown at this time what the chapter 7 administrative expenses will

be or if there will be sufficient funds to pay all chapter 7 administrative expenses, it is premature

to pay this chapter 11 administrative expense.

       C.      Pursuant to the Agreed Order Granting Motion of Richard M. Osborne to Sell a

Parcel of Real Property Located at 7325 Reynolds Road, Mentor OH [Doc. 317] (the “Sale

Order”), at such time the Application is paid, no portion of any funds used to pay the Applicant

shall be taken from the Net Proceeds (estimated at $187,714.66), as defined in the Sale Order. The

Net Proceeds remain subject to Citizens Bank, N.A.’s lien and must continue to be held by the

Trustee in a separate and segregated account subject to further order of the Court.




                                                 2

17-17361-aih     Doc 606      FILED 09/23/19         ENTERED 09/24/19 09:40:05          Page 2 of 8
       IT IS HEREBY ORDERED THAT:

       1.      Subject to the provisions of this Agreed Order and the Sale Order, the Applicant’s

request for legal fees is allowed in the amount of $47,292.36 as an administrative expense against

the bankruptcy estate (the “Award”), and shall be paid consistent with the priority distribution

scheme established by 11 U.S.C. § 726.

       2.      The Award shall not be paid until after the administration of all assets by the Trustee

and the approval of the Trustee’s Report, or until further order of the Court. As such, nothing in

this Agreed Order shall prevent the Applicant from asking the Court to reconsider payment of the

Award prior to the conclusion of the case.

       IT IS SO ORDERED.

                                               # # #

                                                  Respectfully submitted,



                                                  /s/ Patrick R. Akers
                                                  Drew T. Parobek (0016785)
                                                  Elia O. Woyt (0074109)
                                                  Carrie M. Brosius (0075484)
                                                  Patrick R. Akers (0095985)
                                                  VORYS, SATER, SEYMOUR AND PEASE LLP
                                                  200 Public Square, Suite 1400
                                                  Cleveland, Ohio 44114
                                                  (216) 479-6100
                                                  (216) 479-6060 (facsimile)
                                                  dtparobek@vorys.com
                                                  eowoyt@vorys.com
                                                  cmbrosius@vorys.com
                                                  prakers@vorys.com

                                                  Counsel for the Trustee




                                                 3

17-17361-aih     Doc 606      FILED 09/23/19         ENTERED 09/24/19 09:40:05          Page 3 of 8
Agreed to by,



/s/ Leslie E. Wargo                               /s/ Michael S. Tucker
Leslie E. Wargo (0073112)                         Michael S. Tucker (0034398)
WARGO LAW, LLC                                    ULMER & BERNE LLP
1501 North Marginal Road, Suite 182               1660 West 2nd Street, Suite 1100
Cleveland, Ohio 44114                             Cleveland, Ohio 44113
(216) 403-3350                                    (216) 583-7120
(216) 744-1816 (facsimile)                        (216) 583-7121 (facsimile)
Leslie@Wargo-Law.com                              mtucker@ulmer.com

Special Counsel for Debtor                        Counsel for Citizens Bank, N.A.



No objection by,



/s/ Maria D. Giannirakis
Maria D. Giannirakis (0038220)
OFFICE OF THE U.S. TRUSTEE
H.M. Metzenbaum U.S. Courthouse
201 East Superior Avenue, Suite 441
Cleveland, Ohio 44114
(216) 522-7800
(216) 522-7193 (facsimile)
maria.d.giannirakis@usdoj.gov



Copies sent via electronic mail on the attached service list:




                                                  4

17-17361-aih       Doc 606    FILED 09/23/19          ENTERED 09/24/19 09:40:05      Page 4 of 8
                                       SERVICE LIST

Patrick R. Akers on behalf of Trustee Kari B. Coniglio
prakers@vorys.com

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov,
Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-noland@ohioattorneygeneral.gov

Richard M. Bain on behalf of Interested Party Zachary B Burkons
rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Carrie M. Brosius on behalf of Trustee Kari B. Coniglio
cmbrosius@vorys.com, mdwalkuski@vorys.com

Kari B. Coniglio
kbconiglio@vorys.com, mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Bryan J. Farkas on behalf of Trustee Kari B. Coniglio
bjfarkas@vorys.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com




17-17361-aih    Doc 606     FILED 09/23/19      ENTERED 09/24/19 09:40:05      Page 5 of 8
Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Plaintiff Home Savings Bank
mgazda@hendersoncovington.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The
Home Savings & Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Michael R. Hamed on behalf of Interested Party Gas Natural Inc.
mhamed@kushnerhamed.com, kgross@kushnerhamed.com

Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
hheberlein@bdblaw.com, vgum@bdblaw.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Dennis J. Kaselak on behalf of Defendant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Jerry R. Krzys on behalf of Plaintiff Home Savings Bank
jkrzys@hendersoncovington.com, jerrykrzys@gmail.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and
coachhouses Unit Owners' Association, Inc.
bankruptcy@kamancus.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Drew T. Parobek on behalf of Trustee Kari B. Coniglio
dtparobek@vorys.com, mdwalkuski@vorys.com



                                               2

17-17361-aih    Doc 606     FILED 09/23/19         ENTERED 09/24/19 09:40:05     Page 6 of 8
Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
tpycraft@ccj.com, bowman@ccj.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com,
kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
kroessler@walterhav.com,
kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Cross-Claimant Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Defendant Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, grichards@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com,
jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Richard J. Thomas on behalf of Plaintiff Home Savings Bank
rthomas@hendersoncovington.com, mgazda@hendersoncovington.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com




                                               3

17-17361-aih    Doc 606     FILED 09/23/19         ENTERED 09/24/19 09:40:05   Page 7 of 8
Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

Leslie E. Wargo on behalf of Cross-Claimant Richard M. Osborne
Leslie@Wargo-Law.com

Leslie E. Wargo on behalf of Debtor Richard M. Osborne
Leslie@Wargo-Law.com

Leslie E. Wargo on behalf of Spec. Counsel Leslie E Wargo
Leslie@Wargo-Law.com

Elia O. Woyt on behalf of Trustee Kari B. Coniglio
eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov




                                               4

17-17361-aih    Doc 606     FILED 09/23/19         ENTERED 09/24/19 09:40:05   Page 8 of 8
